                       UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA,

       Plaintiffs,                                      Case No.: 8:21-cv-00391-VMC-SPF

v.

TOBIAS BACANER, M.D.,
TOBIAS & JILL BACANER
REVOCABLE TRUST;
THEODORE FERGUSON, II;
TIMOTHY FERGUSON;
PARAGON COMMUNITY
HEALTHCARE, INC.; and
COBALT PHARMACY, INC.

      Defendants.
__________________________________________/

                     ANSWER AND AFFIRMATIVE DEFENSES

       PARAGON          COMMUNITY             HEALTHCARE,            INC.,     TIMOTHY

FERGUSON, and THEODORE FERGUSON, II, (collectively “THE PARAGON

DEFENDANTS”) through undersigned counsel, answer and assert affirmative defenses

in response to the United States of America’s Complaint under the Controlled

Substances Act by liked number paragraphs as follows:

       1.     THE PARAGON DEFENDANTS admit, for jurisdictional purposes

only, that the United States of America is seeking injunctive relief and civil penalties for

alleged violations of the Controlled Substances Act.
       2.      THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 2 of the

Complaint and therefore, deny same and demands proof thereof.

       3.      THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 3 of the

Complaint. Further Responding, Defendant, THE PARAGON DEFENDANTS, deny

all allegations regarding the distribution of profits to the Fergusons and charging inflated

cash prices.

       4.      THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 4 of the

Complaint and therefore, deny same and demand proof thereof.

       5.      THE PARAGON DEFENDANTS admit to the jurisdiction of this Court.

       6.      THE PARAGON DEFENDANTS admit venue is proper in this district.

Further answering, these Defendants are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations contained in paragraph 6 of the

Complaint and therefore, deny same and demand strict proof thereof.

       7.      THE PARAGON DEFENDANTS admit this claim is being asserted by

the United States of America as Plaintiff.

       8.      THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 8 of the

Complaint and therefore, deny same and demand proof thereof.
       9.     THE PARAGON DEFENDANTS admit that Paragon Community

Healthcare, Inc. is a not-for-profit corporation licensed by the State of Florida with a

principal address of 6131 U.S. Highway 19, New Port Richey, Florida.

       10.    THE PARAGON DEFENDANTS admit that Cobalt Pharmacy, Inc. is

licensed by the State of Florida as a retail pharmacy located at 7135 State Road 52, Suite

103, Hudson, Florida 34667.          THE PARAGON DEFENDANTS are without

knowledge or information sufficient to admit or deny the remaining allegations in

Paragraph 10, and therefore deny same and demand strict proof thereof.

       11.    THE PARAGON DEFENDANTS admit Timothy Ferguson had an

ownership interest in Paragon Community Healthcare, Inc. and Cobalt Pharmacy.

       12.    THE PARAGON DEFENDANTS admit Theodore Ferguson had an

ownership interest in Paragon Community Healthcare, Inc. and Cobalt Pharmacy.

       13.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 13, and

therefore deny same and demand strict proof thereof.

       14.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 14. However, to

the extent any response is required, these Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 14, and therefore deny same and demand strict proof thereof.

       15.    THE PARAGON DEFENDANTS admit the Controlled Substances Act

categorizes controlled substance in five schedules.
      16.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 16. However, to

the extent any response is required, these Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 16, and therefore deny same and demand strict proof thereof.

      17.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 17. However, to

the extent any response is required, these Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 17, and therefore deny same and demand strict proof thereof.

      18.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 18. However, to

the extent any response is required, these Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 18, and therefore deny same and demand strict proof thereof.

      19.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 19. However, to

the extent any response is required, these Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 19, and therefore deny same and demand strict proof thereof.

      20.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 20. However, to
the extent any response is required, these Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 20, and therefore deny same and demand strict proof thereof.

      21.    Defendant, THE PARAGON DEFENDANTS, admit the allegations

contained in paragraph 21 of the Complaint.

      22.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 22. However, to

the extent any response is required, these Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 22, and therefore deny same and demand strict proof thereof.

      23.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 23. However, to

the extent any response is required, these Defendant are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 23, and therefore deny same and demand strict proof thereof.

      24.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 24. However, to

the extent any response is required, these Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 24, and therefore deny same and demand strict proof thereof.

      25.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 25. However, to
the extent any response is required, these Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 25, and therefore deny same and demand strict proof thereof.

       26.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 26 of

the Complaint and therefore, deny same and demand proof thereof.

       27.    THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 27 of the Complaint.

       28.   THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 28 of the Complaint.

      29.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 29 of

the Complaint and therefore, deny same and demand proof thereof.

       30.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 30 of

the Complaint and therefore, deny same and demand proof thereof.

       31.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 31 of

the Complaint and therefore, deny same and demand proof thereof.

       32.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 32 of

the Complaint and therefore, deny same and demand proof thereof.
      33.    THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 33 of the Complaint.

      34.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 34 of

the Complaint and therefore, deny same and demand proof thereof.

      35.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 35 of

the Complaint and therefore, deny same and demand proof thereof.

       36.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 36 of

the Complaint and therefore, deny same and demand proof thereof.

       37.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 37 of

the Complaint and therefore, deny same and demand proof thereof.

       38.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 38 of

the Complaint and therefore, deny same and demand proof thereof.

       39.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 39 of

the Complaint and therefore, deny same and demand proof thereof.

       40.    Florida Statute section 893.04(1) speaks for itself and therefore no further

response to paragraph 40 is required. However, to the extent a response may be required,
THE PARAGON DEFENDANTS are without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 40 of the Complaint.

       41.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 41 of

the Complaint and therefore, deny same and demand proof thereof.

       42.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 42 of

the Complaint and therefore, deny same and demand proof thereof.

       43.    THE PARAGON DEFENDANTS deny as untrue the allegations made

in paragraph 43 of the Complaint.

       44.    THE PARAGON DEFENDANTS deny as untrue the allegations made

in paragraph 44 of the Complaint.

       45.    21 United States Code, § 842(a)(1) speaks for itself, therefore no further

response is required.    Further answering, THE PARAGON DEFENDANTS are

without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in paragraph 45 of the Complaint and therefore, deny

same and demand proof thereof.

       46.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 46 of

the Complaint and therefore, deny same and demand proof thereof.

       47.    21 C.F.R. § 1306.04 speaks for itself, therefore no further response is

required.    Further Responding, THE PARAGON DEFENDANTS are without
knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in paragraph 47 of the Complaint and therefore, deny same and

demand proof thereof.

      48.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 48 of

the Complaint and therefore, deny same and demand proof thereof.

       49.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 49 of

the Complaint and therefore, deny same and demand proof thereof.

       50.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 50 of

the Complaint and therefore, deny same and demand proof thereof.

       51.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 51 of

the Complaint and therefore, deny same and demand proof thereof.

       52.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 52 of

the Complaint and therefore, deny same and demand proof thereof.

       53.    THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 53 of the Complaint.
       54.    THE PARAGON DEFENDANTS admit Timothy and Theodore

Ferguson have ownership interests in Paragon Community Healthcare, Inc.                All

remaining allegations contained in paragraph 54 of the Complaint are denied.

      55.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 55 of

the Complaint and therefore, deny same and demand proof thereof.

       56.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 56 of

the Complaint and therefore, deny same and demand proof thereof.

       57.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 57 of

the Complaint and therefore, deny same and demand proof thereof.

       58.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 58 of

the Complaint and therefore, deny same and demand proof thereof.

       59.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 59 of

the Complaint and therefore, deny same and demand proof thereof.

       60.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 60 of

the Complaint and therefore, deny same and demand proof thereof.
      61.    The 2016 CDC Guidelines speak for themselves and therefore no further

response is required. However, THE PARAGON DEFENDANTS further respond

denying the remaining allegations in paragraph 61 as they represent an incomplete and

inaccurate summary of CDC guidance.

      62.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 62 of

the Complaint and therefore, deny same and demand proof thereof.

       63.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 63 of

the Complaint and therefore, deny same and demand proof thereof.

       64.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 64 of

the Complaint and therefore, deny same and demand proof thereof.

       65.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 65 of

the Complaint and therefore, deny same and demand proof thereof.

       66.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 66 of

the Complaint and therefore, deny same and demand proof thereof.

       67.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 67 of

the Complaint and therefore, deny same and demand proof thereof.
      68.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 68 of

the Complaint and therefore, deny same and demand proof thereof.

       69.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 69 of

the Complaint and therefore, deny same and demand proof thereof.

       70.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 70 of

the Complaint and therefore, deny same and demand proof thereof.

       71.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 71 of

the Complaint and therefore, deny same and demand proof thereof.

       72.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 72 of

the Complaint and therefore, deny same and demand proof thereof.

       73.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 73 of

the Complaint and therefore, deny same and demand proof thereof.

       74.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 74 of

the Complaint and therefore, deny same and demand proof thereof.
      75.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 75 of

the Complaint and therefore, deny same and demand proof thereof.

       76.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 76 of

the Complaint and therefore, deny same and demand proof thereof.

       77.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 77 of

the Complaint and therefore, deny same and demand proof thereof.

       78.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 78 of

the Complaint and therefore, deny same and demand proof thereof.

       79.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 79 of

the Complaint and therefore, deny same and demand proof thereof.

       80.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 80 of

the Complaint and therefore, deny same and demand proof thereof.

       81.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 81 of

the Complaint and therefore, deny same and demand proof thereof.
      82.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 82 of

the Complaint and therefore, deny same and demand proof thereof.

       83.   THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 83 of

the Complaint and therefore, deny same and demand proof thereof.

       84.    THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 84 of the Complaint.

       85.   THE PARAGON DEFENDANTS restates its response admitting that

Cobalt Pharmacy was owned in part by Timothy and Theodore Ferguson. Defendants

are without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 85 of the Complaint, and therefore deny same and

demand strict proof thereof.

       86.    THE PARAGON DEFENDANTS admit that Timothy and Theodore

Ferguson met with DEA diversion investigators prior to the issuance of a Certificate of

Registration to Cobalt Pharmacy. Further responding, these Defendants are without

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in paragraph 86 of the Complaint, and therefore deny same and

demand strict proof thereof.

       87.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 87 of

the Complaint and therefore, deny same and demand proof thereof.
       88.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 88 and therefore

deny same and demand strict proof thereof.

       89.    Defendant, THE PARAGON DEFENDANTS, are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 89 of the Complaint and therefore, deny same and demands proof thereof.

       90.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 90 of

the Complaint and therefore deny same and demand strict proof thereof.

       91.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 91 of

the Complaint and therefore deny same and demand strict proof thereof.

       92.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 92 of

the Complaint and therefore deny same and demand strict proof thereof.

       93.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 93 of

the Complaint and therefore deny same and demand strict proof thereof.

       94.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 94 of

the Complaint and therefore deny same and demand strict proof thereof.
       95.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 95 of

the Complaint and therefore deny same and demand strict proof thereof.

       96.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 96 of

the Complaint and therefore deny same and demand strict proof thereof.

       97.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 97 of

the Complaint and therefore deny same and demand strict proof thereof.

       98.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 98 of

the Complaint and therefore deny same and demand strict proof thereof.

       99.    THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 99 of

the Complaint and therefore deny same and demand strict proof thereof.

       100. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 100 of

the Complaint and therefore deny same and demand strict proof thereof.

       101. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 101 of

the Complaint and therefore deny same and demand strict proof thereof.
       102. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 102 of

the Complaint and therefore deny same and demand strict proof thereof.

       103. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 103 of

the Complaint and therefore deny same and demand strict proof thereof.

       104. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 104 of

the Complaint and therefore deny same and demand strict proof thereof.

       105. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 105 of

the Complaint and therefore deny same and demand strict proof thereof.

       106. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 106 of

the Complaint and therefore deny same and demand strict proof thereof.

       107. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 107 of

the Complaint and therefore deny same and demand strict proof thereof.

       108. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 108 of

the Complaint and therefore deny same and demand strict proof thereof.
       109. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 109 of

the Complaint and therefore deny same and demand strict proof thereof.

       110. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 110 of

the Complaint and therefore deny same and demand strict proof thereof.

       111. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 111 of

the Complaint and therefore deny same and demand strict proof thereof.

       112. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 112 of

the Complaint and therefore deny same and demand strict proof thereof.

       113. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 113 of

the Complaint and therefore deny same and demand strict proof thereof.

       114. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 114 of

the Complaint and therefore deny same and demand strict proof thereof.

       115. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 115 of

the Complaint and therefore deny same and demand strict proof thereof.
       116. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 116 of

the Complaint and therefore deny same and demand strict proof thereof.

       117. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 117 of

the Complaint and therefore deny same and demand strict proof thereof.

       118. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 118 of

the Complaint and therefore deny same and demand strict proof thereof.

       119. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 119 of

the Complaint and therefore deny same and demand strict proof thereof.

       120. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 120 of

the Complaint and therefore deny same and demand strict proof thereof.

       121. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 121 of

the Complaint and therefore deny same and demand strict proof thereof.

       122. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 122 of

the Complaint and therefore deny same and demand strict proof thereof.
       123. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 123 of

the Complaint and therefore deny same and demand strict proof thereof.

       124. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 124 of

the Complaint and therefore deny same and demand strict proof thereof.

       125. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 125 of

the Complaint and therefore deny same and demand strict proof thereof.

       126. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 126 of

the Complaint and therefore deny same and demand strict proof thereof.

       127. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 127 of

the Complaint and therefore deny same and demand strict proof thereof.

       128. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 128 of the

Complaint and therefore, deny same and demand strict proof thereof.

       129. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 129 of the

Complaint and therefore, deny same and demand strict proof thereof.
       130. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 130 of the

Complaint and therefore, deny same and demand strict proof thereof.

       131. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 131 of the

Complaint and therefore, deny same and demand strict proof thereof.

       132. THE PARAGON DEFENDANTS admit Timothy Ferguson and

Theodore Ferguson have ownership interests in Paragon Community Healthcare, Inc.

THE PARAGON DEFENDANTS are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in paragraph 132 of the

Complaint and therefore, deny same and demand strict proof thereof.

       133. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 133 of the

Complaint and therefore, deny same and demand strict proof thereof.

       134. THE PARAGON DEFENDANTS deny as untrue all allegations

contained in paragraph 134 of the Complaint.

       135. THE PARAGON DEFENDANTS adopt and reallege its responses to

paragraphs 1-33, 47-83, and 128-134, as if set forth fully herein.

       136. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 136 of the

Complaint and therefore, deny same and demand strict proof thereof.
       137. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 137 of the Complaint.

       138. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 138 of the Complaint.

       139. THE PARAGON DEFENDANTS adopt and reallege their responses to

paragraphs 1-24, 34-52, and 84-134 as if set forth fully herein.

       140. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 140 of the Complaint.

       141. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 141 of the Complaint.

       142. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 142 of the Complaint.

       143. THE PARAGON DEFENDANTS adopt and reallege their responses to

paragraphs 1-24, 34-52, and 84-134 as if set forth fully herein.

       144. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 144 of the Complaint.

       145. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 145 of the Complaint.

       146. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 146 of the Complaint.

       147. THE PARAGON DEFENDANTS adopt and reallege their responses to

paragraphs 1-33,47-83, and 128-134 as if set forth fully herein.
       148. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 148 of the Complaint.

       149. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 149 of the Complaint.

       150. THE PARAGON DEFENDANTS deny as untrue the allegations

contained in paragraph 150 of the Complaint.

       151. THE PARAGON DEFENDANTS adopt and reallege their responses to

paragraphs 1-134 as if set forth fully herein.

       152. THE PARAGON DEFENDANTS are without knowledge or information

sufficient to form a belief as to the truth of the allegations in paragraph 152 of the

Complaint and therefore, deny same and demand strict proof thereof.

       153. THE PARAGON DEFENDANTS deny the allegations in the Complaint,

and particularly that the United States is entitled to either preliminary or permanent

injunctive relief.

       WHEREFORE, THE PARAGON DEFENDANTS, pray that Plaintiff take

nothing by virtue of Counts 1-5 of the Complaint, that Defendants be allowed to go hence

without day, and that the Court award to these Defendants the reasonable costs incurred

in connection with the defense of this action.       Additionally, THE PARAGON

DEFENDANTS request such other and further relief as the Court determines to be just

and proper in the premises.

                                DEMAND FOR JURY TRIAL

       THE PARAGON DEFENDANTS demand a trial by jury on all issues so triable.
                             AFFIRMATIVE DEFENSES

       By asserting the defenses herein, THE PARAGON DEFENDANTS do not

allege or admit that they have the burden of proof or persuasion with respect to any

asserted defenses. All of the defenses listed will be pled in the alternative, and none

constitutes an admission that THE PARAGON DEFENDANTS are in any way liable

to Plaintiff, that Plaintiff have been or will be injured in any way, or that Plaintiff is

entitled to any relief whatsoever. THE PARAGON DEFENDANTS assert the

following Defenses:

                              First Affirmative Defense
           Failure to State a Claim Upon Which Relief May be Granted

       The Complaint fails to state a claim upon which relief may be granted and does

not allege facts sufficient to state a violation of the statutes alleged or entitle the

Plaintiff to a civil penalty or injunctive relief. To the extent that Plaintiff is alleging

fraud, fraudulent concealment, or similar conduct, Plaintiff has failed to plead fraud

with sufficient particularity.

                                 Second Affirmative Defense
                                         Illegality

       To the extent any violations occurred, the illegality, fraud, misrepresentations,

or criminality of third parties caused the alleged violations.

                                 Third Affirmative Defense
                                        Negligence

       To the extent any violations occurred, the negligence of third parties caused the

alleged violations.
                            Fourth Affirmative Defense
                                 Non-Party Fault

      To the extent any violations occurred, the actions of non-parties caused the

alleged violations including, but not limited to, harm resulting from pre-existing

medical conditions, idiosyncratic reaction to the medications, user error, failing to

properly inform, misrepresenting, or omitting necessary health information and other

drugs/medication used, misuse of the products involved, failure to use the products

properly, and/or alteration or modification of, or criminal misuse or abuse of, the

prescribed medications by third parties, and/or other harm that occurred by operation

of nature or as a result of circumstances over which THE PARAGON

DEFENDANTS had and continue to have no control.

                           Fifth Affirmative Defense
                      Compliance with Law and Regulations

      The conduct of THE PARAGON DEFENDANTS conformed with all state

and federal statutes, regulations, and industry standards based upon the state of

knowledge existing at the relevant times alleged in the Complaint. To the extent that

Plaintiff relies on letters, discussions or other informal guidance from the DEA to

establish Defendants’ regulatory duties, such informal guidance cannot enlarge

regulatory duties in the absence of compliance by DEA with the requirements by the

Administrative Procedure Act, 5 U.S.C. §§ 551 et seq.

                             Sixth Affirmative Defense
                                   Known Risks

Known Risks Plaintiff’s claims are barred, in whole or in part, to the extent they are
based on alleged harms resulting from known risks or dangers associated with opioid

products that are unavoidable even within the scope of prescribed and intended use,

but that are reasonable in comparison to the benefits conferred.

                            Seventh Affirmative Defense
                                 Controlling Law

       THE PARAGON DEFENDANTS are entitled to, and claim the benefit of, all

defenses and presumptions set forth in or arising from any rule of law or statute of this

State or any other state whose substantive law might control the action.

                             Eighth Affirmative Defense
                            Waiver, Consent and Estoppel

       Plaintiff’s claims fail insofar as such allegations allege violations of physician

standards of practice and DEA, Department of Health, or Board of Pharmacy

regulations, procedures, oversight or advice because state and federal regulators

granted and have continuously renewed the Defendants’ various licenses, permits, and

registrations. As such, Plaintiff’s claims are barred in whole or in part by waiver,

consent, and/or estoppel.

                             Eighth Affirmative Defense
                            Waiver, Consent and Estoppel

       Plaintiff’s claims are barred by the Due Process Clause of the Fifth and

Fourteenth Amendments to the United States Constitution because substantive due

process forbids the retroactive imposition of changing and unclear legal interpretations

of the pertinent state and federal statutes and regulations sought to be applied by

Plaintiffs.
                              Tenth Affirmative Defense
                                     Causation

       THE PARAGON DEFENDANTS deny all types of causation, including cause

in fact, proximate cause, and producing cause, with respect to the claims asserted.

                            Eleventh Affirmative Defense
                                   Ex Post Facto

       Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate

the Ex Post Facto clauses of the United States and Florida Constitutions.

                             Twelfth Affirmative Defense
                                  Industry Customs

       Plaintiff’s claims are barred to the extent that they are based on alleged

violations of industry customs because purported industry customs do not create legal

duties on THE PARAGON DEFENDANTS.

                           Thirteenth Affirmative Defense
                                   Civil Penalties

       Plaintiff’s claims for civil penalties are barred or reduced under the Fifth,

Eighth, and Fourteenth Amendments of the United States Constitution. Any law,

statute or other authority purporting to permit the recovery of civil penalties in this

case is unconstitutional, facially and as applied, to the extent that, without limitation,

it: (1) lacks constitutionally sufficient standards to guide and restrain the jury’s

discretion in determining whether to award civil penalties and/or the amount, if any;

(2) is void for vagueness in that it fails to provide adequate advance notice as to what

conduct will result in civil penalties; (3) unconstitutionally may permit recovery of civil
penalties based on harms to third parties, out of-state conduct, conduct that complied

with applicable law, or conduct that was not directed, or did not proximately cause

harm to Plaintiffs; (4) unconstitutionally may permit recovery of civil penalties in an

amount that is not both reasonable and proportionate to the amount of harm, if any,

to Plaintiffs; (5) unconstitutionally may permit jury consideration of net worth or other

financial information of Defendants; (6) lacks constitutionally sufficient standards to

be applied by the trial court in post-verdict review of any award of civil penalties; (7)

lacks constitutionally sufficient standards for appellate review of any award of civil

penalties; and (8) would unconstitutionally impose a penalty, criminal in nature,

without according to the Defendants the same procedural protections that are

accorded to criminal defendants under the constitutions of the United States, the State

of Florida, and any other state whose laws may apply.

                          Fourteenth Affirmative Defense
                    Incorporation of Other Affirmative Defenses

      THE PARAGON DEFENDANTS assert. all applicable defenses under

Federal Rule of Civil Procedure 8(c) and 12(b) and incorporates by reference any

affirmative defense alleged by another defendant in response to the Complaint.

                                Reservation of Rights

      THE PARAGON DEFENDANTS intend to add and rely upon such other and

further defenses as may become apparent or available during the discovery in this

action, and reserves the right to amend this list of defenses and/or to Amend its

Answer to the Complaint and/or to assert any such defenses in the future.
Respectfully Submitted,

SISCO-LAW

By: /s/ Dale R. Sisco
Dale R. Sisco
dsisco@sisco-law.com
Florida Bar No. 559679
Dominic A. Isgro
disgro@sisco-law.com
Florida Bar No. 113318
1110 N. Florida Avenue
Tampa, FL 33602
(813) 224-0555
(813) 221-9736 Facsimile
Counsel for Defendants Theodore Ferguson, II,
Timothy Ferguson, Paragon Community
Healthcare, Inc. and Cobalt Pharmacy, Inc.
                CERTIFICATE RE: E-FILING AND E-SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

filed electronically with the Clerk of Court utilizing Florida Court’s E-Filing Portal

system and in compliance with Florida Rules of Judicial Administration 2.515 and

2.516(3) April 9, 2021, which will automatically transmit an electronic copy to:

LINDSAY SAXE GRIFFIN
Assistant United States Attorney
Florida Bar No. 72761
400 N. Tampa Street
Suite 3200
Tampa, FL 33602
lindsay.griffin@usdoj.gov

SCOTT B. DAHLQUIST
THOMAS S. ROSSO
Trial Attorney/Consumer Protection Branch
US Dept. of Justice
P.O. Box 386
Washington, D.C. 20044
Scott.B.Dahlquist@usdoj.gov
Thomas.S.Rosso@usdoj.gov

P. Matthew Luka
Ronald P. Hanes
Trombley & Hanes, P.A.
707 N. Franklin Street
10th Floor
Tampa, FL 33602
mluka@trombleyhaneslaw.com
rhanes@trombleyhaneslaw.com


                                              /s/ Dale R. Sisco          _
                                              Attorney
